Citation Nr: 0216709	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-06 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.  

2.  Entitlement to an increased (compensable) evaluation for 
frost bite of the right foot.  

3.  Entitlement to an increased (compensable) evaluation for 
frostbite of the left foot.

4.  Entitlement to a rating in excess of 10 percent for small 
plantar and posterior calcaneal spurs of the right ankle.  

5.  Entitlement to a rating in excess of 10 percent for 
plantar and posterior calcaneal spurs of the left ankle.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty for a period of over 20 
years before retirement in September 1995.  

The current appeal arose from a January 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  

The RO, in pertinent part, denied entitlement to increased 
(compensable) evaluations for hearing loss of the left ear, 
and frostbite of both feet then rated jointly.

In December 2001 the RO affirmed the determinations 
previously entered, and rated separately frost bite of each 
foot effective January 12, 1998.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) via a video 
conference at the RO in February 2002.  A transcript of the 
testimony has been associated with the claims file.  Prior to 
commencement of the recorded testimony, the veteran clarified 
that the only issues to be considered for appellate review 
were those reported on the title page.  Thus, although the 
veteran had, at that point, perfected appeals for increased 
evaluations for left and right ankle disabilities, those 
appeals are withdrawn and are adjudicated as such below.


In other statements submitted during the course of the 
current appeal, the veteran has raised issues of entitlement 
to service connection for hearing loss of the right ear, 
tinnitus, and for frost bite of the hands.  The issues of 
entitlement to service connection for frost bite of the hands 
and tinnitus are not inextricably intertwined with the issues 
on appeal, and have not been procedurally prepared or 
certified for appellate review.  Accordingly, the Board is 
referring them to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The RO denied entitlement to service connection for a hearing 
loss of the right ear when it issued a rating decision in 
July 1996.  The issue of whether new and material evidence 
has been submitted to reopen the previously denied claim of 
entitlement to service connection for hearing loss of the 
right ear is inextricably intertwined with the prepared and 
certified issue of entitlement to an increased (compensable) 
evaluation for hearing loss of the left ear.  Both issues are 
further addressed in the remand portion of this decision.

FINDINGS OF FACT

1.  At a personal hearing in February 2002, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew the appeals of entitlement to increased ratings for 
bilateral ankle disabilities.  

2.  Frostbite of either foot has not been shown on the basis 
of current comprehensive VA cold injury examination.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to 
the issues of entitlement to increased ratings for service-
connected disabilities of the right and left ankle have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 2.204(b), (c) (2002).  

2.  The criteria for an increased (compensable) evaluation 
for frostbite of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code (DC) 7122 (2002).  

3.  The criteria for an increased (compensable) evaluation 
for frost bite of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.104, DC 7122 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran initially filed for compensation benefits in 
October 1995.  The RO, in a July 1996 rating decision, 
granted entitlement to service connection for residuals of 
frostbite of the feet, effective from October 1, 1995.  

The decision was based on review of the veteran's service 
medical records (SMRs) and a November 1995 examination 
report.  At that time, the veteran gave a history of cold 
sensitivity and frostbite.  A consultative vascular study 
report reflects that small vessel disease was present.  This 
was noted to be commonly found with frostbite.  

In March 2000, the veteran filed a claim of entitlement to, 
in pertinent part, an increased (compensable) evaluation for 
frost bite of both feet then rated jointly.

Vascular studies in May 2000 reflect that cold tolerance 
study was normal.  The examiner noted that this examination 
was not consistent with cold injury.  When examined in June 
2000 the veteran reported that he had a history of pins and 
needles and paresthesias in both of his feet during 
maneuvers.  He was brought in from the field on several 
occasions due to his intolerance of the cold.  

His feet were doing fairly well now, although if he had 
prolonged cold exposure in 40 degree weather, he had to wear 
heavy and insulated boots.  The only other symptom he 
described was perhaps some hyperhidrosis of the feet.  
Examination of the skin of the feet was normal.  Pulses were 
full.  A history of cold exposure with cold intolerance of 
the feet was diagnosed.  

An August 2001 VA cold injury examination report shows the 
examiner noted that a previous vascular cold immersion study 
did not show evidence of frostbite of the feet.  The veteran 
described continuing symptoms of his feet being cold and 
having to wear socks even in the summertime because of air 
conditioning.  He reported that he believed that his feet 
sweated excessively.  Examination showed no infections or 
skin breakdown of the feet.  There were no ulcers or 
onychomycosis.  The feet were warm to the examiner's touch, 
and there were no significant skin or skin color 
abnormalities.  The feet were described as slightly moist.  
Ankle reflexes were intact.  Pin and vibratory sensation were 
intact.  The examiner noted that the veteran was definitely 
abnormally cold intolerant with acral symptoms suggestive of 
exaggerated vasospasm.  

He also opined that the veteran did not have classic 
frostbite which was consistent with vascular studies which 
showed no cold injury residuals.  Subsequently conducted 
laboratory studies were with normal limits.  The examiner 
opined that the veteran's current symptoms were not caused by 
frostbite.  

At the February video conference hearing before the 
undersigned Member of the Board, the veteran testified as to 
the severity of frostbite.  He also testified that it 
interfered with his job performance.  For example, he was 
extremely cold intolerant at even mildly cold temperatures.  
He often took time off from work to go to the doctor.  

The veteran submitted a statement in February 2002.  He 
advised that he wore heavy socks and clothing even when the 
thermostat showed a temperature of 72 degrees.  

Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2002).  

Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2002).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  

DC 7122 regarding cold injury residuals provides that a 10 
percent evaluation is assigned if there is pain, numbness, 
cold sensitivity or arthralgia.  A 20 percent evaluation is 
warranted if there is pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis) of the affected parts.  A 30 
percent evaluation is assigned if there is pain, numbness, 
cold sensitivity or arthralgia, plus two or more of the 
conditions listed under a 20 percent evaluation.  38 C.F.R. § 
4.104, DC 7122 (2002).

Additionally, there are two notes following the schedular 
criteria for DC 7122.  The first note provides that 
amputations of fingers or toes and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy should be separately evaluated under 
other DCs.  

The second note directs the VA to evaluate each affected part 
(hand, foot, ear, nose) separately and combine the ratings, 
if appropriate, in accordance with 38 CFR § 4.25.  38 C.F.R. 
§ 4.104, DC 7122 (2002).

In every instance where the schedule does not provide a zero 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2002).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  The duty to notify has been satisfied as the veteran 
has been provided with notice of what is required to 
substantiate his claims.  

The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claims.  That is, he was provided with notice of the 
regulations pertaining to the disabilities at issue, a 
rationale of the denials, and he was notified of his 
appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claims.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as several VA examination reports.  

In its December 2001 supplemental statement of the case the 
RO provided the veteran the provisions of the VCAA, and fully 
considered them with respect to the disability at issue.  The 
veteran, on that occasion as on previous occasions, was 
advised to submit evidence in support of his claim.  He has 
been advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and advised him of his responsibilities if he wanted 
such evidence to be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a February 2002 statement, the veteran made reference to a 
statement made by his private physician to his employer which 
attested to the severity of the veteran's disabilities and 
how they limited his daily activities.  The Board does not 
find it necessary to retrieve this record at the current time 
as any statement regarding the veteran's service-connected 
left hearing loss and bilateral ankles disabilities is not 
applicable to the claims addressed below.  

It is pointed out that the issues of entitlement to service 
connection for a right ear hearing loss and entitlement to an 
increased rating for left ear hearing loss have been remanded 
for additional development.  

Additionally, as frostbite of either foot has not been shown 
on the basis of current comprehensive VA cold injury 
examination, it is unnecessary to retrieve a statement 
attesting to the severity of a disorder not shown to be 
present.  

Finally, there is ample medical evidence of record for a 
determination to be made with respect to the increased 
evaluation claim.  There are contemporaneous VA medical 
examinations of record which specifically address the nature 
and extent of severity of the veteran's bilateral foot 
frostbite at issue.

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Right and Left Ankle Disabilities

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The appellant has 
withdrawn the appeals of entitlement to increased ratings for 
right and left ankle disabilities, and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeals and they are dismissed 
without prejudice.


Residuals of Frostbite to the Right and Left Feet

While the veteran reports residuals of frostbite such as 
extreme intolerance of even mildly cold temperatures, the 
evidence of record is negative for clinical evidence to 
support his complaints.  Although vascular study in 1995 
showed small vessel disease which was consistent with 
frostbite, subsequent studies have essentially been negative.  

For example, examinations in 2000 and 2001 have resulted in 
essentially negative examination reports and studies.  
Vascular and laboratory studies were described as negative or 
with normal limits.  The examiner opined in August 2001 that 
the veteran's symptomatic complaints were not consistent with 
frostbite.  

The examination reports from 2000 and 2001 reflect that there 
is no foot problem that is currently manifested that can be 
considered a residual of a cold injury.  To the contrary, 
both reports show that there were, in fact, no clinically 
identifiable foot problems.  While the veteran testified at 
his personal hearing that he experienced continued foot 
problems, it must be emphasized that no clinical findings to 
support his complaints were discerned on either 
contemporaneous VA examination.  The Board must therefore 
conclude that the preponderance of the evidence is against 
the veteran's claims for compensable evaluations for cold 
injury residuals of each foot, under the applicable rating 
criteria.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to increased (compensable) evaluations for frost 
bite of the feet.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which increased evaluations are sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which increased 
compensation benefits are sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an increased (compensable) evaluation for 
frostbite of the right foot is denied.

Entitlement to an increased (compensable) evaluation for 
frost bite of the left foot is denied.  

The issues of entitlement to ratings in excess of 10 percent 
for right and left ankle disabilities have been dismissed.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the veteran has filed an 
inextricably intertwined claim of 
Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hearing loss of the right ear.  The prepared and certified 
issue of entitlement to an increased (compensable) evaluation 
for a hearing loss of the left ear must be deferred pending 
initial RO adjudication of the inextricably intertwined issue 
of entitlement to service connection for a hearing loss of 
the right ear.

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  

Initial RO adjudication of an inextricably intertwined issue 
is such a matter.  See Chairman's Memorandum No. 01-02-01 
(January 29, 2001).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2002) and 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a) and 3.326(a)).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should adjudicate the 
veteran's claim of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for a hearing loss of the 
right ear.

3.  The RO should readjudicate the claim 
of entitlement to an increased 
(compensable) evaluation for a hearing 
loss of the left ear, to include 
documentation of application of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(2001).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
claims for benefits as ordered by this remand to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue(s) currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good reason shown to 
report for any scheduled VA examination considered necessary 
by the RO   may adversely affect the outcome of his claims.  
38 C.F.R. § 3.155 (2001).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

